United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-3273
                                   ___________

Shewaferaw S. Shibeshi,                 *
                                        *
             Appellant,                 * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Arkansas.
                                        *
Philander Smith College,                * [UNPUBLISHED]
                                        *
             Appellee.                  *
                                   ___________

                             Submitted: May 7, 2012
                                Filed: June 26, 2012
                                 ___________

Before LOKEN, BOWMAN, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Shewaferaw S. Shibeshi appeals the district court’s1 Fed. R. Civ. P. 12(b)(6)
dismissal in favor of his former employer, private entity, Philander Smith College.
Having conducted de novo review of the record, and having considered the parties’
submissions on appeal, this court affirms the judgment of the district court. See 8th
Cir. R. 47B.
                       ______________________________



      1
        The Honorable James M. Moody, United States District Judge for the Eastern
District of Arkansas.